Citation Nr: 0806847	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for osteoarthritis, left 
hip, status post-total left hip replacement ("left hip 
disability").


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In April 2004, the veteran requested that the jurisdiction of 
his claims file be transferred to the Providence, Rhode 
Island, RO. 

The veteran testified at a video teleconference hearing in 
May 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The case was remanded in August 2005 for further development.


FINDING OF FACT

The left hip disability was not manifest during service and 
is not attributable to service.


CONCLUSION OF LAW

The veteran's left hip disability was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2002.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a June 
2006 Supplemental Statement of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Service medical records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  In cases where the veteran's service medical 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  In this case, the VA has 
made unsuccessful attempts to obtain the veteran's missing 
records.  The veteran has also been advised of the RO's 
unsuccessful efforts, and was requested to send any pertinent 
records he had.  Thus, the Board concludes the VA's 
heightened duty to assist the veteran is satisfied.
 
In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection for a Left Hip Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Here, the veteran, who worked as a carpenter during service, 
claims he injured his hip when he jammed it against the 
corner gear box of the planer while lifting a load of wood in 
November 1950, as indicated from his October 2004 lay 
statement and June 2002 VA Form 21-526.
 
As previously mentioned, the veteran's service medical 
records, except for daily sick reports dated from September 
1950 to February 1951 and the September 1952 separation 
examination (and report of medical history), are unavailable 
for review.  Requests to obtain the veteran's relevant 
service medical records have been unsuccessful. 

The veteran's daily sick reports dated from September 1950 to 
February 1951 do not show treatment for a left hip injury.  
Further, the September 1952 separation examination showed 
"no significant complaints or findings referable to or 
aggravated by or brought on by military service."  Moreover, 
the September 1952 report of medical history reflects that 
the veteran marked "no" for bone, joint, or other 
deformity.

VA medical records demonstrate that the veteran currently has 
osteoarthritis of the left hip, as indicated by the August 
1999 treatment report from VAMC Bay Pines.

Although the veteran currently has a left hip disability and 
some of his service medical records are unavailable for 
review, the evidence nevertheless demonstrates that service 
connection is inappropriate in this case.  There is no 
evidence that the veteran had the disability within one year 
of service discharge and the earliest medical evidence 
regarding a left hip disability is dated in 1999, over 47 
years after discharge.  Treatment over 47 years post-service 
does not demonstrate that the veteran's left hip disability 
is related to service. 
 
Although the veteran contends that he was treated for a left 
hip injury while in service, there are no records which 
document this treatment, even after the Board remanded the 
matter in August 2005 for additional development, to include 
a search for such records. 
 
The only evidence in support of the veteran's claim is his 
own lay statements and a photograph showing the veteran as a 
carpenter.  The Board finds that insofar as these statements 
and photograph are an attempt to provide a medical nexus to 
service they do not constitute competent medical evidence.  
It is now well established that an opinion of a person 
without medical training or experience on medical matters 
such as diagnosis and etiology is entitled to no weight of 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions). 

As noted above, the veteran's service medical records, with 
the exception of the separation examination (and report of 
medical history), are not available because they were 
destroyed in the fire at the NPRC in 1973.  The Board has 
therefore been mindful of its heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  While service medical records are 
missing, existing records show that upon separation of 
service the veteran had no injuries attributable to service 
and did not receive treatment for a left hip disability until 
47 years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, it is doubtful that any missing records 
would provide credible supporting evidence for the veteran's 
claim.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left hip 
disability, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to service connection for a left hip disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


